Citation Nr: 0719421	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  02-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to an initial rating higher than 10 percent 
for hallux rigidus with degenerative joint disease of the 
first metatarsal joint of the left great toe. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1969 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In September 2004, the Board remanded the appeal for further 
evidentiary development. As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
been present in service, bilateral sensorineural hearing loss 
was not manifest to a compensable degree within one year of 
separation from service, and current bilateral hearing loss, 
first documented after service beyond the one-year 
presumptive period for a chronic disease, is unrelated to an 
injury or event of service origin. 

2. Since July 29, 2002, the date of receipt of the claim of 
service connection, hallux rigidus with degenerative joint 
disease of the first metatarsal joint of the left great toe 
more nearly approximates amputation of the toe with removal 
of the metatarsal head.  




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service and bilateral sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006). 

2. Since July 29, 2002, the schedular criteria for an initial 
rating of 30 percent for hallux rigidus with degenerative 
joint disease of the first metatarsal joint of the left great 
toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002): 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5171 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant
 in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for bilateral hearing 
loss, the RO provided substantial content-complying, pre-
adjudication VCAA notice by letter, dated in April 2002.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease in service or event in service, causing 
injury or disease; evidence of current disability, and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim of service 
connection is denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

On the claim for increase, the RO provided substantial 
content-complying VCAA notice on the underlying claim of 
service connection for a left lower extremity disability.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial rating for disability 
of the left great toe. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records as well as private records and has 
afforded the veteran VA examinations and obtained VA medical 
opinions.  As the veteran has not identified any additional 
evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims are required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim of Service Connection 
Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service.  38 U.S.C.A. 
§1112; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2005)

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service records disclose that in 1970 in Vietnam the veteran 
sustained a gun shot wound to the right leg.  The 
circumstances of the injury other than it was in the line of 
duty are not of record. 

The service medical records disclose that on audiometric 
testing on entrance examination the threshold levels in 
decibels for the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz were 15, 15, 15, 20, 25, respectively, on the 
right, and 15, 15, 10, 10, 15, respectively, on the left.  
The remainder of the service medical records contain no 
complaint, finding, or history of hearing loss.  

Because of the leg wound, the veteran was separated from 
service after a Medical Board and proceedings of a Physical 
Evaluation Board.  There was no separation examination. 

After service, VA records disclose that in June 1994 the 
diagnosis was sensorineural hearing loss. 

In the remand of September 2004, the Board directed the RO to 
afford the veteran a VA examination to determine whether the 
veteran's hearing loss was related to noise exposure during 
service. 

As directed, the veteran was afforded a VA audiology 
examination in December 2005.  The veteran stated that there 
was no change in his history since he was last evaluated by 
VA in June 2002, when he stated that he had noise exposure in 
service, including in Vietnam, and he had no other 
occupational exposure since.

Audiometric testing at the threshold levels in decibels at 
the tested frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
were 55, 60, 50, 50, 55, respectively on the right and 55, 
50, 45, 55, 50, respectively on the left.  Speech recognition 
was 98 percent in the right ear and 96 percent in the left 
ear.  The diagnosis was sensorineural hearing loss.  

After a review of the veteran's file, the examiner reported 
that a hearing problem was first documented in 1994 and since 
then hearing loss had remained relatively flat, progressing 
from mild to moderate range, which was not the typical 
pattern for high frequency noise exposure.  The examiner then 
expressed the opinion that since the original complaint of 
hearing loss occurred in 1994, 23 years after service, which 
was mild in degree with a conductive component and atypical 
sensorineural pattern of a noise induced loss, it would be 
less likely than not that the current hearing loss was 
related to the veteran's military duty. 
 


Analysis 

On the basis of the service medical records hearing loss was 
not affirmatively shown to be present during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

After service, hearing loss that met the criteria for hearing 
loss under 38 C.F.R. § 3.385, was first documented in 1994, 
well beyond the one-year presumptive period after separation 
from service in 1971 for manifestations of hearing loss as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Also there is no competent evidence that relates current 
hearing loss, first diagnosed after service beyond the 
presumptive period for a chronic disease, to service.  
38 C.F.R. § 3.303(d).  

Although the veteran alleges that he had noise exposure in 
Vietnam, medical evidence of a current disability and a nexus 
to service is still required.  Since 1994, the veteran has 
been shown to have bilateral hearing loss, but the only 
medical opinion of record addressing a nexus between the 
current hearing loss and service is unfavorable to the 
veteran's claim.

The record shows that after a review of the veteran's file 
the VA examiner expressed the opinion that since the original 
complaint of hearing loss occurred in 1994, 23 years after 
service, which was mild in degree with a conductive component 
and atypical sensorineural pattern of a noise induced loss, 
it would be less likely than not that the current hearing 
loss was related to the veteran's military duty.  This 
evidence is uncontroverted. 

Although the veteran himself asserts that his hearing loss is 
related to service, as a layperson he is not competent to 
provide the requisite medical opinion as to the nexus or link 
between current hearing loss and service and his assertion 
does not constitute competent medical evidence that his 
hearing loss is related to service.



As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and service connection for 
bilateral hearing loss is not established, and the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b). 

Claim for Increase 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 
119 (1999).

In the rating decision, dated in August 2002, the RO granted 
service connection for hallux rigidus with degenerative joint 
disease of the first metatarsal joint of the left great toe 
and assigned a noncompensable rating, effective from July 29, 
2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(unilateral hallux valgus).  Thereafter, in a rating 
decision, dated in December 2006, the RO increased the rating 
to 10 percent effective from July 29, 2002.  



Under Diagnostic Code 5280, the current 10 percent rating is 
the maximum rating assignable.  Another potentially 
applicable diagnostic code is Diagnostic Code 5171, which 
provides a 10 percent rating for amputation of the great toe 
without metatarsal involvement and a 30 percent rating for 
amputation of the great toe with removal of the metatarsal 
head.  

Analysis 

As directed by the Board in its remand of September 2004, the 
veteran was afforded a VA examination in December 2005 for 
the express purpose of determining whether the remaining 
function of the great toe was equivalent to amputation of the 
toe.  On examination, the veteran stated that since fusion of 
the metatarsal joint in 2002 he has had less pain.  The 
veteran did complain of pain after walking half an hour or 
working an eight hour day.  On examination, the left great 
toe was fused and rigid with no motion possible. X-rays 
revealed no evidence of bony union of the first 
metatarsophalangeal joint.  The diagnosis was hallux valgus 
with degenerative joint disease of the first metatarsal joint 
of the left great toe with fusion and with residual pain, 
numbness, and no mobility.  

The examiner then expressed the opinion that as the great toe 
is critical for gait and balance, and as the veteran's toe 
remained dorsiflexed 3 to 5 degrees when standing flat, this 
was equivalent to absence of the toe during this phase of 
walking and would be similar to amputation. 

On the basis of the VA examiner's opinion that the remaining 
function of the great toe is equivalent to amputation of the 
toe, the Board will consider rating the disability by analogy 
to amputation under DC 5171, which is permissible under 
38 C.F.R. § 4.20. 

The remaining question is whether the disability should be 
rated under DC 5171 at 10 percent without metatarsal 
involvement or at 30 percent with removal of the metatarsal 
head.  



The record shows that the left great toe is fused and rigid 
with X-ray evidence of no bony union of the first 
metatarsophalangeal joint and degenerative joint disease of 
the first metatarsal joint.  Clearly, the first metatarsal is 
involved and the findings more nearly approximate removal of 
the metatarsal head than non-involvement of the metatarsal 
and applying 38 C.F.R. § 4.7, the criteria for an initial 
rating of 30 percent have been met. 


ORDER

Service connection for bilateral hearing loss is denied. 

Since July 29, 2002, the criteria for an initial rating of 30 
percent for hallux rigidus with degenerative joint disease of 
the first metatarsal joint of the left great toe is granted, 
subject to applicable law and regulations governing the award 
of monetary benefits.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


